Citation Nr: 0031560	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



REMAND


The veteran had active duty from November 1976 to June 1979.  

The veteran died on May [redacted], 1998.  The immediate cause 
of death as listed on the death certificate was respiratory 
distress syndrome due to or the consequence of shock, due to 
or the consequence of a foreign body in the rectum.  No 
autopsy was performed.  The only medical evidence submitted 
in tandem with the veteran's death was a statement from a 
private medical doctor in July 1998, in which the physician 
stated that the veteran was treated on an emergency basis for 
a foreign glass object in his rectum that required immediate 
surgery. 

At the time of his death, the veteran was service-connected 
for a psychiatric disorder at 50 percent disabling.  The 
appellant, that is, the veteran's mother, contends that the 
veteran's psychiatric disorder constituted the principal 
cause of death in that no sane person would have done such 
acts as those that precipitated the veteran's death.  
According to the appellant, the veteran inserted a foreign 
glass object into his rectum, thereby causing trauma and 
significant bleeding, resulting in emergency surgery.  Thus, 
the appellant maintains that the veteran's actions were due 
to his psychiatric disorder and as such, she is entitled to 
service connection for cause of the veteran's death.  

In a rating decision dated in September 1998, the RO denied 
entitlement to service connection of cause of the veteran's 
death because there was no clinical evidence to relate the 
veteran's service-connected psychiatric disorder to his 
death.  Specifically, the RO determined that the appellant's 
claim was not well grounded.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because the RO has not yet addressed the merits of the claim, 
the Board may not do so either.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (before Board addresses question not 
previously addressed by the RO it must give claimant adequate 
notice to submit evidence or argument).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. at 384; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Therefore, for these reasons, a remand 
is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should conduct any necessary 
development in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This 
development may include (but is not 
necessarily limited to) an appropriate 
VA medical opinion regarding the 
relationship, if any, between the 
veteran's service-connected psychiatric 
disorder and his death.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim on the 
merits.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


